IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :             No. 2583 Disciplinary Docket No. 3
                                :
                Petitioner      :             No. 23 DB 2019
                                :
           v.                   :             Attorney Registration No. 19667
                                :
WILLIAM R. BALABAN,             :             (Dauphin County)
                                :
                Respondent      :

                                        ORDER

PER CURIAM
      AND NOW, this 15th day of April, 2019, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint

Petition in Support of Discipline on Consent is granted, and William R. Balaban is

suspended on consent from the Bar of this Commonwealth for a period of one year and

one day. He shall comply with all the provisions of Pa.R.D.E. 217 and shall pay costs to

the Disciplinary Board pursuant to Pa.R.D.E. 208(g).

      Justice Baer did not participate in the consideration or decision of this matter.